NUMBER 13-14-00207-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JUSTIN OLLE,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The reporter’s record was filed on September 26, 2014, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.

38.6(a). This Court has previously granted appellant three extensions of time totaling 93
days to file the brief and appellant now seeks an additional 60 days, until March 30, 2015,

to file the brief.

        The Court GRANTS appellant’s fourth motion to file the brief and ORDERS the

Honorable Scott F. Lemanski to file the brief on or before March 30, 2015. The Court

looks with disfavor on the delay caused by counsel’s failure to timely file a brief in this

matter. No further extensions will be granted absent exigent circumstances. If counsel

fails to file the brief within the specified period of time, the Court will act appropriately to

ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of February, 2015.




                                               2